Case 5:1B-cv-00839-SJO-AS Document 136 Filed 08/02/19 Page1lof4 Page ID #:1743

3
i oo; b Pee Pewee EYE 2
i of ted PEERED MAL

LEWIS BRISBOIS BISGAARD & SMITH LLP

ARTHUR K. CUNNINGHAM, SB# 97506 |
E-Mail: Arthur.Cunningham@lewisbrisbois.com

650 East Hospitality Lane, Suite 600

San Bernardino, California 92408

Telephone: 909.387.1130

Facsimile: 909.387.1138 to,

Email: Arthur.Cunningham@lewisbrisbois.com

Attorneys for Defendants
SERGEANT AYALA, et al.

oO 62 TN WH ek |] Nom

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

jw ah,
_ SS

MARY GARCIA, etc., et al, CASE NO. CV 18-00839 SJO (ASx)

Plaintiff, STIPULATION FOR DISMISSAL
WITH PREJUDICE, COURT TO
VS. RETAIN JURISDICTION;
REQUEST TO VACATE TRIAL
COUNTY OF RIVERSIDE, DATE

et al.,
[PROPOSED ORDER SUBMITTED
Defendants. CONCURRENTLY]

Demmi fam fk
SI nN A hm Ow ON

Trial Date: 8/6/2019

owt
a

 

 

yn _
oe oe

TO THIS HONORABLE COURT:
IT IS HEREBY STIPULATED AND REQUESTED by and between Plaintiffs and

nm be
No

each of them, and Defendants and each of them, through their attorneys of record, as

mn
oe

follows:

nm
aa.

1. This action, and each and every claim for relief thereof, is dismissed in

be
mn

its entirety, with prejudice.

bo
nN

2. The parties acknowledge and agree that they shall bear their own costs,

bo
~J

expenses and attorneys’ fees arising out of and/or connected with this matter,

nN
oe

including any such fees or expenses potentially recoverable under 42 U.S.C. Sec.

LEWIS
BRISBOIS
BISGAARD 4847-3744-0925.1

 

& SMITH LIP STIPULATION FOR DISMISSAL WITH PREJUDICE

ATEORNEYS AT LAW

 

 

 
Case 5:18-cv-00839-SJO-AS Document 136 Filed 08/02/19 Page 2o0f4 Page ID #:1744

 

 

1 || 1988.
2 3. This Stipulation and Order is the result of the compromise of a disputed
3 || claim. It is not to be considered as an admission of liability and/or responsibility
4 || with regard to the incident, occurrence, casualty or event referenced in the pleadings
5 | herein.
6 4. Based upon the foregoing, it is requested that the pending trial date of
7 || August 6, 2019 be vacated.
8 IT IS SO STIPULATED AND REQUESTED.
9 || DATED: August 1, 2019 TRUJILLO & TRUJILLO
10 By: /s/ Robert Trujillo
11 ROBERT TRUJILLO, Esq.,
2 Attorney for Plaintiffs
13 || DATED: August 1, 2019 LEWIS BRISBOIS BISGAARD & SMITH LLP
14 By: /s/ Arthur K. Cunningham
15 Arthur K. Cunningham
16 Attorneys for Defendants
17
18 CERTIFICATION
19 I certify that all parties to this document have consented to its filing and to the

20 || language contained herein, and have authorized the undersigned to affix their

21 || electronic signatures.
22

23

24 By: /s/ Arthur K. Cunningham
25 Arthur K. Cunningham
Attorneys for Defendants

 

26
27

LEWIS 28
BRISBOIS.
BISGAARD 4847-3744.0925.1 9

 

 

 

& SMI LP STIPULATION FOR DISMISSAL WITH PREJUDICE

 
Case 5:1B-cv-00839-SJO-AS Document 136 Filed 08/02/19 Page 3of4 Page ID #:1745

FEDERAL COURT PROOF OF SERVICE

GARCIA, MARY H. vs COUNTY OF RIVERSIDE - Case No. 5:18-CV-00839-
SJO (ASx)

STATE OF CALIFORNIA, COUNTY OF SAN BERNARDINO

At the time of service, I was over 18 years of age and not a party to the action.
My business address is 650 East Hospitality Lane, Suite 600, San Bernardino, CA
92408. I am employed in the office of a member of the bar of this Court at whose
direction the service was made.

On Au ast , 2019, I served the followin document(s): STIPULATION
FOR DISMISSALC WITH PREJUDICE, COURT TO RETA JURISDICTION;
TRIAL DATE VACATED

eo SF 4S DN mH em |] Noe

. I served the documents on the following persons at the following addresses
(including fax numbers and e-mail addresses, if applicable):

SEE ATTACHED SERVICE LIST

10
11

12
(BY U.S. MAIL) I enclosed the documents in a sealed envelope or package
13 addressed to the persons at the addresses listed above and I deposited the
sealed envelope or package with the U.S. Postal Service, with the postage
14 fully prepaid.

15 || & BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
iled the documents with the Clerk of the Court using the CM/ECF system,
16 which sent notification of that filing to the persons |ysted above.

The documents were served by the following means:

 
  
    
  
  

im America and the State of Cajitormi that the fokeeog
19 |
20 \

21 Sharon Denise Moore-Diffigan
22
23
24
25
26
27

LEWIS 28
BRISBOIS
BISGAARD 4847-3744-0025,]

 

 

& SMT LIP STIPULATION FOR DISMISSAL WITH PREJUDICE

ATTORNEYS AT LAW

 

 

 
Case 5:4

LEWIS
BRISBOIS
BISGAARD
& SMITH LIP

ATIORNEYS AT LAW

Co Pe 4 DA RR mm | Ho

NM NM BR NOB RON mek mk
STD nH hm |] BD mt SS SO wo NM KN tA Rk Ow OUND OS

L

 

8-cv-00839-SJO-AS Document 136 Filed 08/02/19 Page 4of4 Page ID #:1746

SERVICE LIST

GARCIA, MARY H. vs COUNTY OF RIVERSIDE
5:18-CV-00839-SJO (ASx)

Robert Trujillo, Esquire

Melody Trujillo, Esquire

TRUJILLO & TRUJILLO, APLC
41593 Winchester Road, Suite 201
Temecula, California 92590
951-296-9529 .

E-mail: trulaw@trujillo-law.us
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

Suzanne Skolnick, Esquire

2888 Loker Avenue East, Suite 110-F
Carlsbad, California 92010
760-405-4397

E-mail:
Suzanne@skolnicklawgroup.com
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

Lewis Khashan, Esquire

38975 Sky Canyon Drive, Suite 201
Murrieta, California 92563
951-775-7279

E-mail: lewis@chashanlaw.com
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);

ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

4847-3744-0925.1

Christopher D. Lockwood, Esquire
ARIAS & LOCK WOOD

Jsst South Business Center Drive, Suite
San Bernardino, California 92408
909-890-0125 _—

909-890-0185 (facsimile)

E-mail: Christopher.lockwood@ariaslockwood.com
Co-Attorneys for Defendants
COUNTY OF RIVERSIDE,
STANLEY SNIFF, WILLIAM DI
YORIO, JULIO IBARRA, JERRY
GUTIERREZ, DAVID KONDRIT
and SERGEANT MAGANA

Peter J. Ferguson, Esquire

Kyle R. Bevan, Esquire

F RGUSON, PRA T & SHERMAN

1631 East 18” Street

Santa Ana, California 92705

714-953-5300 —

714-953-1143 (facsimile)

Ret ere aol.com
evan(@law4cops.com

Attorneys for Defendants

CITY OF CATHEDRAL CITY,

OFFICER DANIEL ANES, OFFICER

JOSEPH BROOKS, OFFICER

CLADIU MURZEA, and OFFICER

MATTHEW BUEHLER

Daniel P. Barer, Esquire
Daniel@pollakvida.com

na L. Birenbaum, Esquire
Anna.pollakvida.com
POLLAK, VIDA & BARER
bao” West Olympic Boulevard, Suite
Los Angeles, California 90064
310-551-3400
310-551-1036
Attorneys for Defendants
CITY OF CATHEDRAL CITY,
OFFICER DANIEL ANES, OFFICER
JOSEPH BROOKS, OFFICER
CLADIU MURZEA and OFFICER
MATTHEW BUEHLER

 

 

STIPULATION FOR DISMISSAL WITH PREJUDICE

 
